NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      AUG 24 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 XIAOXING WANG,                                    No.   14-72942

                   Petitioner,                     Agency No. A205-559-932

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

         Xiaoxing Wang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014), and review de novo due

process claims, Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010). We deny

the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on Wang’s changing and inconsistent statements as to the manner and

number of contacts he had with the family planning director regarding his wife

prior to Wang’s arrest, and based on the IJ’s observations as to his demeanor. See

Shrestha v. Holder, 590 F.3d 1034, 1048 (9th Cir. 2010) (the agency’s adverse

credibility determination was reasonable under the “totality of circumstances”); see

also Singh-Kaur v. INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (substantial evidence

supported adverse credibility determination based in part on IJ’s observations

about petitioner’s demeanor on cross-examination). We reject Wang’s contention

that the agency ignored his explanation as to his contacts with the family planning

director. Further, the record does not support Wang’s contentions that the agency

failed to consider his corroborative evidence. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000) (requiring error to prevail on a due process claim); see also

Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary

evidence was insufficient to rehabilitate credibility or independently support


                                          2                                      14-72942
claim). In the absence of credible testimony in this case, Wang’s asylum and

withholding of removal claims fail. See Jiang, 754 F.3d at 740.

      PETITION FOR REVIEW DENIED.




                                        3                                 14-72942